428 F.2d 393
Stephen KELLY and Latricia Anderson, Appellants,v.Carl HOCKER, Warden, Nevada State Prison, Appellee.
No. 23777.
United States Court of Appeals, Ninth Circuit.
June 17, 1970.
Rehearing Denied August 5, 1970.

James D. Santini (argued), Las Vegas, Nev., Stephen Kelly and Latricia Anderson in pro. per. for appellants.
Neil Beller (argued), George E. Franklin, Dist. Atty., Joseph Ward, U. S. Atty., Las Vegas, Nev., Harvey Dickerson, Atty. Gen., Carson City, Nev., for appellee.
Before ELY, CARTER and KILKENNY, Circuit Judges.
PER CURIAM.


1
Appellants were tried and convicted by a jury in the state court of Nevada of the crime of robbery.1 After exhaustion of state remedies, appellants filed a habeas corpus petition,2 which was denied after a hearing. They appeal. We affirm.


2
Over appellants' objections, the state trial court received in evidence a pistol which was found in Kelly's automobile by officers armed with a search warrant. Here, as they did in the state court and the federal district court, appellants challenge the sufficiency of the affidavit upon which the search warrant was granted. A discussion of the facts would add nothing to the validity of our decision. We have painstakingly examined the challenged affidavit and hold that it follows the guidelines and satisfies the requirements articulated in Giordenello v. United States, 357 U.S. 480, 78 S.Ct. 1245, 2 L.Ed.2d 1503 (1958); Aguilar v. Texas, 378 U.S. 108, 84 S.Ct. 1509, 12 L.Ed.2d 723 (1964); United States v. Ventresca, 380 U.S. 102, 85 S.Ct. 741, 13 L.Ed.2d 684 (1965) and Spinelli v. United States, 393 U.S. 410, 89 S.Ct. 584, 21 L.Ed.2d 637 (1969).


3
Affirmed.



Notes:


1
 Kelly v. State, 84 Nev. 332, 440 P.2d 889


2
 28 U.S.C. § 2241 et seq